The judgment of the court was pronounced by
Etjstis, C. J,
On the 14th day of February, 1845, the commissioners of the Merchants’ Bank of New Orleans, in liquidation, Peter Conrey, Jr., Robert Copland and John Calhoun, filed their final tableau of distribution and account in the clerk’s office of the District Court of the First Judicial District-, and notice *70thereupon issued, in the manner and form required by law, to all creditors and others interested, to show cause, within ten days, why it should not be homologated. In this tableau, the commissionei’s allowed themselves a salary at the rate of $3,000 per annum, from the 7th April, 1843, to 7th Februaiy, 1845, amounting to $5,500 each, or $11,000 for the two appellants, Conrey and Calhoun.
After trial of the oppositions, the court rendered judgment on the 23d February, 1846, amending the tableau in several particulars, and homologating it a3 amended.
The judge says: “My attention has been called by Mr. Barker, one of the counsel in the cause, to the charge for salary made by the commissioners. That charge is at the rate of three thousand dollars per annum, for each commissioner. I consider myself bound to examine into its legality, when that is brought to my notice, even in this informal manner; .and am referred to the 2d section of an act of the legislature, approved 6th April, 1843, (page 63 of Sess. acts) which declares, that the commissioners of the banks in liquidation shall, in future, be entitled only to a yearly salary of one thousand dollars each, free from the expenses of office. This law is .perfectly unambiguous, and must regulate the allowance of the commissioners, from the day of its date. It is therefore adjudged and decreed that the tableau be amended, by reducing the salary of each commissioner of the Merchants’ Bank of New Orleans to the rate of one thousand dollars per annum, from and after the 6th April, 1843, until the date of the filing of the tableau, and that the tableau, so amended, be homologated.”
From this judgment, two of the commissioners, Peter Conrey, Jr. and John Calhoun, have appealed, and assign as errors:
First, that the court undertook to reform the tableau of the commissioners, as to their commission, without any opposition whatever, either special or genoral, and upon the suggestion of a person who does not appear to have any interest in the matter, or to represent any one interested therein.
Secondly, that, even if the court was right in this respect, the judgment is erroneous in decreeing a reduction of the salary from the 6th April, instead of of the 15th April, being 24 hours after the promulgation of the law, which was not published until the 13th April, 1843, in the official gazette of the city of New Orleans.
Charles C. Parkhill and others, stockholders, make answer to the petition of appeal, praying for a confirmation of the judgment, and damages for a frivolous appeal, taken for the purpose of delay.
We think the judge did not err. The law reducing the salaries of the bank commissioners is imperative, and the court was bound to carry it into effect. It took effect from its passage, by virtue of an express proviso.
But, it is said, that the 25th section of the act of 1842, providing for the compensation of the commissioners appointed under the act, was a contract, and to change the amount by legislation, is to impair the obligation of a contract, in its constitutional sense.
A contract fixing the compensation of commissioners for a term of years, without the salutary control of the legislature, would convert the commission into a job, and defeat the very object of the law. Such a construction is totally repugnant to its intendment, and is supported by no sound rule for the interpreting of statutes. Judgment affirmed.